HILL, Circuit Judge,
specially concurring:
I agree with what the district judge said at the sentencing hearing in this case, i.e., that sentencing is the most difficult job that a district judge has to perform. I agree with the panel majority in that we recognize that discretion is vested in the district judge and that is where it ought to be. I agree that our only review on appeal is for abuse of that discretion by the district judge.
I have studied this record and the sentencing transcript and the utterly gruesome details of the conduct involved here. I disagree with the conclusion by the district judge that there should have been a downward departure of any kind in this case.
I also disagree with the apparent weighty consideration that the sentencing judge gave to the notion that this defendant acted on account of some type of “sickness.” The defendant acted deliberately, cunningly and with obvious delight. He ruined the lives of at least forty-three children (that we know of) and then published his triumphs on the internet for all the world to see, complete with scurrilous black marker writings tattooed on the nine-year-old girls' skin.
Had I been given the heavy responsibility of sentencing in this case, my only regret would be that in the halls of Congress, the occupants of that legislative branch place an upward limit on this defendant’s confinement. I strongly disagree with the district judge’s sentencing in this heinous case, as he moves so far downward from the maximum upper sentencing limit that he nearly reaches the minimum limit.
I am persuaded that the sentencing in this case is not a proper one. However I am more dedicated to my strong belief that district judges “on the firing line” should have free rein to exercise sentencing discretion. Therefore, I am unwilling to say that the fact that I disagree with the sentence in this case is also sufficient grounds upon which to find abuse.
I reluctantly concur.